Citation Nr: 1544978	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-31 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence in remission, for the period prior to June 15, 2015. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran had active military service from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin, where service connection was granted and a 30 percent disability rating was assigned for the Veteran's PTSD, effective May 4, 2009.  In a June 2015 rating decision, the RO increased the Veteran's disability rating to 100 percent, effective June 15, 2015.  Thus, the issue on appeal is as noted on the title page. 

The Board remanded this matter in December 2014.  As there has been substantial compliance with the remand orders, the Board may proceed with a determination of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Prior to June 15, 2015, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent rating for PTSD prior to June 15, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained the Veteran's service treatment records, private treatment and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded several VA examinations.  The VA examinations are sufficient, as they are based on consideration of the Veteran's prior medical history, and described his PTSD disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Analysis 

In a June 2009 rating decision, service connection was granted and a 30 percent disability rating was assigned for anxiety disorder with elements of PTSD and alcohol abuse in remission.  In a June 2015 rating decision, the Veteran's disability rating was increased to 100 percent, effective June 15, 2015.  The Veteran asserts that he is entitled to a rating in excess of 30 percent prior to June 15, 2015.

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning. In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

The Veteran was afforded a VA examination in May 2009.  He complained of nightmares, sleeping difficulties, exaggerated startle response, and ongoing problems with concentration.  He also reported that he is watchful in public and does not like crowds. 

Socially, the Veteran described being raised in a very loving family.  He stated that he has a good relationship with his parents and siblings.  The Veteran has been married since 1969.  He reported a good relationship with his wife.  He has two adult children.  He admitted that he did not spend as much time with the children as he should have; he was going out to the bars many evenings and avoiding the family.  However, he reported that he is currently close with his children.  With regard to other relationships, the Veteran has some friends and has casual relationships with his co-workers. 

Occupationally, the Veteran is unemployed.  The Veteran previously worked as a relator.  He reported that he is not able to work because of residuals of prostate cancer; there is urinary urgency and discharge that causes an odor resulting in his inability to work with the public.  

On mental status examination, the Veteran was casually dressed.  There were no deficits in gait or station.  He was pleasant and cooperative.  Speech was spontaneous, logical, and coherent.  There was no evidence of auditory hallucinations.  There was no evidence of psychotic issue.  The Veteran denied any thoughts of suicide in years.  There were also no thoughts of harming others.  

He was diagnosed with anxiety disorder not otherwise specified with elements of PTSD.  He was also diagnosed with alcohol and cannabis abuse in remission.  The examiner assigned a GAF score of 65.  

The Veteran was afforded another VA examination in March 2010.  The examiner noted that his history remained essentially unchanged from the prior examination.  He reported anxiety problems, irritability, hypervigilance, exaggerated startle response and concentration problems.  The Veteran also complained of sleeping problems and nightmares.  He stated that he obtains four hours of sleep per night and occasionally naps during the day.  

With regard to his social and occupational history, the Veteran reported that he maintains a good relationship with his wife and two adult children.  He has some friends that he socializes with occasionally.  The Veteran stated that he has not worked in the last several years, primarily due to his prostate-related issues and complications that resulted from surgery.

On mental status examination, the Veteran was casually dressed.  His eye contact was appropriate.  His affect was slightly blunted, but euthymic.  The Veteran was generally friendly, cooperative, soft spoken, and appeared relaxed throughout the examination.  When asked about his present mood, the Veteran reported that he is moody, stressed and easily aggravated.  There was no evidence of significant depression.  Suicidal and homicidal ideation was also denied.  He was well oriented in all spheres.  His speech was coherent, relevant, logical, and goal oriented.  There was no evidence of acute psychotic disorder. 

He was diagnosed with anxiety disorder not otherwise specified with elements of PTSD and alcohol abuse in remission.  He was assigned a GAF score of 63.  

VA treatment records from March 2010 to March 2011 show complaints of depression, irritability, hypervigilance and nightmares.  April 2010 records show a GAF score of 60.  July 2010 and March 2011 records show passive suicidal ideation with no plan or intent. 

The Veteran was afforded another VA examination in August 2011.  He complained of chronic sleep impairment, disturbances of motivation and mood, and suicidal ideation. 

The diagnosis was PTSD and alcohol dependence in remission.  He was assigned a GAF score of 65.  The examiner characterized the Veteran's occupational and social impairment as "due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication."  

After a review of all the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent prior to June 15, 2015.  The evidence does not show that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.  There is also no evidence that the Veteran has difficulty in establishing and maintaining effective and work relationships.  At the VA examinations conducted during the time period, the Veteran reported a good relationship with his wife and children.  He also reported that he has friends and maintains casual relationships with co-workers.  In addition, the August 2011 examiner concluded that the Veteran's PTSD symptoms result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

The Board also finds that the Veteran's GAF scores are reflective of his occupation and social impairment.  Prior to June 15, 2015, the Veteran's GAF scores from treating clinicians ranged from 60 to 65, which reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  

With respect to suicidal ideation, the record contains some isolated vague reports of occasional suicidal ideation.  However, the majority of VA records during the appeal period indicate that the Veteran denied having suicidal ideation.  Given the lack of evidence of chronic suicidal ideation, as well as the lack of presentation of other manifestations consistent with a higher rating, the Board finds that a rating in excess of 30 percent is not met prior to June 15, 2015. 

As the Veteran does not meet the criteria for a 50 percent rating, he likewise does not meet the criteria for 70 and 100 percent disability ratings. 

The Board is sympathetic to the Veteran's contentions that his service-connected PTSD warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board must also consider whether there is a collective effect involving the Veteran's other service connected disabilities acting with the psychiatric disability on appeal gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  During the period under consideration, the Veteran was also service-connected for residuals of prostate cancer, headaches associated with PTSD, and left knee patellofemoral pain syndrome.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Although the Veteran has been unemployed during the course of the appeal, he has not asserted that it is due to PTSD.  Here, there is no evidence of unemployability due to the Veteran's service-connected PTSD.  Further consideration of TDIU is not warranted.

 
ORDER

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence in remission prior to June 15, 2015 is denied. 


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


